ORDER
11 Writ granted. Jurisdiction rests with the federal appellate court until a mandate has issued. U.S. v. Rivera, 844 F.2d 916 (2nd Cir.1988). A federal district court order, though vacated on appeal, remains in effect until the issuance of an appellate court mandate. Bridge C.A.T. Scan Associates v. Technicare Corp., 710 F.2d 940, 947 (2nd Cir.1983). Here, the trial court erred in issuing a warrant of execution before the United States Fifth Circuit Court of Appeals had issued a mandate. The Motion to Vacate Warrant of Execution filed by Defendant on September 6, 2013 is granted.
FOR THE COURT:
/s/ Jefferson D. Hughes III Justice, Supreme Court of Louisiana